        Case 4:19-cv-00105-BLW Document 45 Filed 09/05/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF IDAHO

  ALEXIS JOHNSON,
                                              Case No. 4:19-cv-00105-BLW

        Plaintiff,                            MEMORANDUM DECISION AND
                                              ORDER
            v.

  GOLDEN VALLEY NATURAL,
  LLC,

        Defendant.


                                 BACKGROUND

      Trial in this matter is set for September 14, 2020. Johnson has claims for

hostile work environment based upon sexual and racial harassment, disparate

treatment based on sex and race ready for trial and constructive discharge. Plaintiff

has filed a motion in limine seeking an advance ruling as to certain evidentiary

matters. Dkt. 31.

                              LEGAL STANDARD

      There is no express authority for motions in limine in either the Federal

Rules of Civil Procedure or the Federal Rules of Evidence. Nevertheless, these

motions are well recognized in practice and by case law. See, e.g., Ohler v. United

States, 529 U.S. 753, 758 (2000). They key function of a motion in limine is to

“exclude prejudicial evidence before the evidence is actually offered.” Luce v.


ORDER - 1
        Case 4:19-cv-00105-BLW Document 45 Filed 09/05/20 Page 2 of 2




United States, 469 U.S. 38, 40 (1984). A ruling on a motion in limine is essentially

a preliminary ruling, which may be reconsidered in the context of trial. Id. at 41.

                                     ANALYSIS
      Johnson seeks to exclude any mention of the following matters at trial: (1)

witness Pamela Cortez’s lawsuit against Golden Valley, except to say that it is

ongoing; (2) Defendant’s First Affirmative Defense alleging that the complaint

fails to state a claim upon which relief can be granted; and (3) Defendant’s Second

Affirmative Defenses which allege that Johnson’s claims are barred or limited by

assumption of risk, contributory negligence, estoppel, laches, release, waiver,

acquiescence, unclean hands, and ratification. Johnson also seeks a pretrial ruling

that the deposition testimony of the parties and witnesses and defendant’s signed

responses to interrogatories are admissible at trial. The deadline for filing a

response has passed and Golden Valley has not objected to this motion. Therefore,

the Court will grant the motion.

      IT IS ORDERED that:

      1.     Plaintiff’s Motion in Limine (Dkt. 31) is GRANTED.

                                               DATED: September 5, 2020


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge



ORDER - 2
